Name: Commission Regulation (EC) No 1214/98 of 11 June 1998 amending Regulation (EC) No 2327/97 opening Community tariff quotas for 1998 for sheep, goats, sheepmeat and goatmeat falling within CN codes 0104 10 30, 0104 10 80, 0104 20 10, 0104 20 90 and 0204 and derogating from Regulation (EC) No 1439/95 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector
 Type: Regulation
 Subject Matter: international trade;  EU finance;  means of agricultural production;  tariff policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 167/712. 6. 98 COMMISSION REGULATION (EC) No 1214/98 of 11 June 1998 amending Regulation (EC) No 2327/97 opening Community tariff quotas for 1998 for sheep, goats, sheepmeat and goatmeat falling within CN codes 0104 10 30, 0104 10 80, 0104 20 10, 0104 20 90 and 0204 and derogating from Regulation (EC) No 1439/95 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 779/98 of 7 April 1998 on the import into the Community of agricul- tural products originating in Turkey, repealing Regulation (EEC) No 4115/86 and amending Regulation (EC) No 3010/95 (1), and in particular Article 1 thereof, Whereas Annex I to Protocol 1 of Decision No 1/98 of the EC-Turkey Association Council of 25 February 1998 on the trade regime for agricultural products lays down the quantities of meat of sheep or goats that may be imported under the preferential scheme within tariff quotas; Whereas it is necessary to adapt the quantities laid down in Annex IV to Commission Regulation (EC) No 2327/97 (2); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat, HAS ADOPTED THIS REGULATION: Article 1 Annex IV.B to Regulation (EC) No 2327/97 is hereby replaced by the following: B. QUANTITIES FOR 1998 REFERRED TO IN ARTICLE 3(5) Order number 09.4037 Sheepmeat and goatmeat (tonnes CWE)  Duty rate zero Others: 607,5 (of which Greenland 100 tonnes, Faeroes 20 tonnes, Estonia, Latvia and Lithuania 107,5 tonnes and Turkey 200 tonnes). Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 113, 15. 4. 1998, p. 1. (2) OJ L 323, 26. 11. 1997, p. 5.